Lucy’s Water World Inc No. 39 Shuangyu St, Houshayu, Shunyi District Arcadia Villa # 707, Beijing, China 101318 775-851-7397 or 775-201-8331 fax United States June 4, 2012 Security & Exchange Commission Division of Corporate Finance Attn: Reid Hooper treet, N.E. Washington, DC 20549 Re: Lucy’s Water World Inc. Registration statement on Form S-1A8 File No: 333-179012 Enclosed is our response to your “oral” comments of June 4, 2012.Attached you will also find a copy of the “redlined” amendment for comparison purposes. We look forward to hearing back from you and we hope we responded appropriately to all your comments. Please feel free to contact us directly at 775-851-7397 or fax any response to 775-201-8331 or email to Jsmith@howtogopublic.net. Sincerely; s/s Corey Chiu Corey Chiu President
